 



Exhibit 10.2
2007-2 AMENDMENT
TO THE
STEELCASE INC.
RESTORATION RETIREMENT PLAN
(Effective March 1, 1998)
     This 2007-2 Amendment to the STEELCASE INC. RESTORATION RETIREMENT PLAN
(“Plan”) is adopted by Steelcase Inc. (“Steelcase”). The amendment is effective
as of March 1, 2007.
A.
     Section 2 of the Plan is amended to add the following new defined terms and
then all the defined terms shall be re-numbered and re-ordered in alphabetical
order:
“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations of the Exchange Act.
“Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed to
such term in the Rule 13d-3 of the General Rules and Regulations of the Exchange
Act.
“Board” or “Board of Directors” means the Board of Directors of the Company.
“Change in Control” of the Company shall be deemed to have occurred if the event
set forth in any one of the following paragraphs shall have occurred:

  (a)   any Person (other than any Initial Holder or Permitted Transferee)
(i) is or becomes the Beneficial Owner, directly or indirectly, of securities of
the Company representing thirty percent (30%) or more of the combined voting
power of the Company’s then outstanding securities, excluding any Person who
becomes such a Beneficial Owner in connection with a transaction described in
clause (i) of paragraph (c) below, and (ii) the combined voting power of the
securities of the Company that are Beneficially Owned by such Person exceeds the
combined voting power of the securities of the Company that are Beneficially
Owned by all Initial Holders and Permitted Transferees at the time of such
acquisition by such Person or at any time thereafter; or     (b)   the following
individuals cease for any reason to constitute a majority of the number of
Directors then serving: individuals who, on the date hereof, constitute the
Board and any new Director





--------------------------------------------------------------------------------



 



      (other than a Director whose initial assumption of office is in connection
with an actual or threatened election contest, including but not limited to a
consent solicitation, relating to the election of Directors of the Company)
whose appointment or election by the Board or nomination for election by the
Company’s shareholders was approved or recommended by a vote of at least
two-thirds (2/3) of the Directors then still in office who either were Directors
on the date hereof or whose appointment, election or nomination for election was
previously so approved or recommended; or     (c)   there is consummated a
merger or consolidation of the Company or any direct or indirect subsidiary of
the Company with or involving any other corporation, other than (i) a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereto), at least fifty-five percent (55%) of
the combined voting power of the securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person
(other than an Initial Holder or Permitted Transferee) is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Company (not
including in the securities Beneficially Owned by such Person any securities
acquired directly from the Company or its Affiliates) representing thirty
percent (30%) or more of the combined voting power of the Company’s then
outstanding securities; or     (d)   the shareholders of the Company approve a
plan of complete liquidation or dissolution of the Company or there is
consummated an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a sale or disposition by
the Company of all or substantially all of the Company’s assets to an entity, at
least fifty-five percent (55%) of the combined voting power of the voting
securities of which are owned by shareholders of the Company in substantially
the same proportions as their ownership of the Company immediately prior to such
sale.

However, in no event shall a Change in Control be deemed to have occurred, with
respect to a Participant, if the Participant is part of a purchasing group which
consummates the Change in Control transaction. A Participant shall be deemed
“part of a purchasing group” for purposes of the preceding sentence if the
Participant is an equity participant in the purchasing company or group (except
for: (i) passive ownership of less than three percent (3%) of the stock of the

2



--------------------------------------------------------------------------------



 



purchasing company; or (ii) ownership of equity participant in the purchasing
company or group which is otherwise not significant, as determined prior to the
Change in Control by a majority of the non-employee continuing Directors).
Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership,
directly or indirectly, in an entity which owns all or substantially all of the
assets of the Company immediately following such transaction or series of
transactions.
“Company” means Steelcase Inc.
“Director” means any individual who is a member of the Board.
“Exchange Act” means the Securities and Exchange Act of 1934, as amended from
time to time, or any successor act thereto.
“Initial Holder” shall have the meaning set forth in the Second Restated
Articles of Incorporation of the Company.
“Permitted Transferee” shall have the meaning set forth in the Second Restated
Articles of Incorporation of the Company and include a Permitted Trustee solely
in its capacity as a trustee of a Permitted Trust.
“Permitted Trust” shall have the meaning set forth in the Second Restated
Articles of Incorporation of the Company.
“Permitted Trustee” shall have the meaning set forth in the Second Restated
Articles of Incorporation of the Company.
“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof,
including a “group” as defined in Section 13(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.”

3



--------------------------------------------------------------------------------



 



B.
     Section 5 of the Plan is amended to replace the language in Section 5 with
the following:
     “5.1 Vesting Service
     A Participant’s years of service for purposes of determining the vesting
percentage under the Plan shall be equal to the “Years of Service” as determined
and defined under the Steelcase Inc. Retirement Plan.
     5.2 Vested Percentage
     The Participant’s vested percentage shall be determined by the following
schedule:

          Years of Service   Vested Percentage
Less than 2
    0 %
2, but less than 3
    25 %
3, but less than 4
    50 %
4, but less than 5
    75 %
5 or more
    100 %” 

C.
     There shall be a new Section 7 of the Plan and the other sections shall be
re-numbered thereafter:
     “SECTION 7: CHANGE IN CONTROL
     7.1 Vesting
     A Participant shall be 100% vested upon a Change in Control.
     7.2 Payment
     Upon a Change in Control, amounts credited to the Participant’s Account
shall be paid in a single lump sum as soon as reasonably practicable following
the date of the Change in Control; provided, however, in the event such payment
would be made during 2007, such payment shall instead be made as soon as
reasonably practicable after January 2, 2008; and provided further, that
Participants’ Accounts that are in payment status under Section 6.2 of the Plan
shall continue to be paid in annual installments in accordance with Section 6.2
of the Plan.”

4



--------------------------------------------------------------------------------



 



D.
     In all other respects, the Plan remains unchanged.
     IN WITNESS OF WHICH, Employer executes this 2007-2 Amendment to the Plan.

            STEELCASE INC.
    Dated: February 9, 2007  By:   /s/ Nancy W. Hickey         Nancy W. Hickey 
    Its:   Sr. Vice President & Chief Administrative Officer     

5